In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00115-CV

______________________________



CHARLES WILLIAM RICHARDSON AND J. RONALD BURKE, Appellants


V.


SOUTHWEST CONSTRUCTION RECEIVABLES, LIMITED, AND                  

CONSTRUCTION INVOICE FUNDING, LTD., ET AL., Appellees




On Appeal from the 202nd Judicial District Court

Bowie County, Texas

Trial Court No. 99C0985-202







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Carter


MEMORANDUM OPINION


	Appellants, Charles William Richardson and J. Ronald Burke, and appellees, Southwest
Construction Receivables, Limited, and Construction Invoice Funding, Ltd., Dennis O'Banion, and
Dan W. Moore, have filed with this Court a joint motion to dismiss the pending appeal in this matter
and remand the cause to the trial court.  The parties represent to this Court they have reached a full
and final settlement.  In such a case, no real controversy exists, and in the absence of a controversy,
the appeal is moot.
	We grant the motion.  We set aside without regard to the merits the judgment of the trial
court and remand the case to the court for rendition of judgment in accordance with the agreement. 
See Tex. R. App. P. 42.1(a)(2)(B). 

						Jack Carter
						Justice

Date Submitted:	January 14, 2009
Date Decided:		January 15, 2009



h his attorney, has signed the motion.  Pursuant to Tex. R. App. P. 42.2 (voluntary dismissal in
criminal cases), we grant the motion.
            We dismiss the appeal.
 

                                                                        Jack Carter
                                                                        Justice

Date Submitted:          July 26, 2004
Date Decided:             July 27, 2004

Do Not Publish